Simmons, C. J.
1. An exception to the overruling of a motion to rulé out “all evidence that went behind the settlement,” without setting forth either literally or in substance the evidence referred to, will not be considered. Petty v. Brunswick & W. Ry. Co., 109 Ga. 666, and cases cited.
2. There being no specific assignment of error upon the charge excepted to, *818this court will not consider it further than to determine whether'it states a correct principle of law. Anderson v. Southern Ry. Co., 107 Ga. 500. This charge as an abstract proposition was good law.
Submitted March 14, —
Decided April 7, 1900.
Complaint. Before Judge Estes. Habersham superior court. March term, 1899.
J. G. Edwards and J. W. Owen, for plaintiff in error.
J. B. Jones, contra.

Judgment affirmed.


All the Justices concurring.